Voto concurrente y disidente en parte del
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 14 de abril de 1977
Convengo con la opinión del Tribunal en que la identifica-ción del apelante se ajustó al debido proceso de ley, en que no se violó su derecho a asistencia de abogado y en que nin-gún efecto perjudicial tuvo que no se le hicieran las debidas advertencias, toda vez que no se obtuvo admisión ni mucho *912menos confesión alguna, aparte de que por ser un policía estatal el apelante conocía sus derechos. Disiento, no obstante, de que se deje intocada la sentencia de 30 a 50 años impuesta al apelante por el delito de violación.
Ciertamente, para la fecha en que el apelante cometió los delitos que se le imputaron y para la fecha en que se dictaron las sentencias apeladas, estaba aún vigente el Código Penal de 1902 que no disponía pena máxima para el delito de viola-ción. El Código que rige desde enero de 1975 fija un mínimo de un año y un máximo de veinticinco años de reclusión para dicho delito.
El Art. 4 del nuevo Código recoge “el axioma de van-guardia penal de la aplicación de la ley penal más benigna, reconocido desde hace tiempo en la legislación penal puerto-rriqueña.” Véanse los comentarios a continuación del citado artículo en la edición del Código publicada por el Departa-mento de Justicia en 1974. Dice dicho artículo, 33 L.P.R.A. see. 3004:
“Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito.
Si la ley vigente al tiempo de cometerse el delito fuere dis-tinta de la que exista al imponerse la sentencia, se aplicará siem-pre la más benigna.
Si durante la condena se aprobare una ley más benigna en cuanto a la pena o al modo de ejecución la misma se limitará a lo establecido por esa ley.
En los casos de la presente sección los efectos de la nueva ley operarán de pleno derecho.”
La opinión del Tribunal se ampara en el Art. 282 del nuevo Código, 33 L.P.R.A. see. 4626, para concluir que no debe alterarse la sentencia de 30 a 50 años. El citado artí-culo dice:
“Las disposiciones de la see. 3004 de este título se aplicarán solamente con carácter prospectivo a partir de la fecha de su vigencia.”
*913Aunque esta disposición parece dejar sin efecto, para fines de la aplicabilidad del nuevo Código, el principio general recogido en el Art. 4, ello no nos impide que en casos apropia-dos demos vigencia a ese principio de esencial justicia. La sentencia que ahora consideramos no es firme. Sus efectos están suspendidos por mandato de la Regla 197 (a) de Proce-dimiento Criminal, que dice:
“Una apelación ante el Tribunal Supremo, de una sentenciá condenatoria, o la presentación de una solicitud de certiorari ante dicho Tribunal, suspenderá la ejecución de la sentencia.”
El apelante, al cometer los delitos de que fue convicto, actuó sin mostrar un mínimo de compasión para su víctima. Su comportamiento es comparable al de una bestia salvaje que cae sobre su presa, con la diferencia de que la bestia lo hace para satisfacer sus instintos naturales mientras que este hombre lo hizo para satisfacer sus apetitos carnales, des-honrando al hacerlo su honroso uniforme de policía y servidor público.
Pero la sociedad no puede perder la esperanza de que se reforme un criminal, aun el más vil. La pena no debe ser vengativa. Debe ser rehabilitadora. Así se consagra en nues-tra Constitución — Art. VI, Sec. 19 — y así lo estatuye el Có-digo Penal. 33 L.P.R.A. see. 3202.
Aquí se impusieron sentencias consecutivas de 5 a 8 años de reclusión por la sodomía cometida, de 30 a 50 años por la violación y 6 meses de cárcel, por Infracción al Art. 32 de la Ley de Armas. Recluir a este hombre por tanto tiempo para “rehabilitarlo” implica a mi entender falta de fe en nuestro sistema correccional y en las potencialidades de bondad que residen en todo corazón humano. Decía Mauriac: “Lo más horrible que hay en el mundo es la justicia separada de la caridad.” Y añadía: “No olvidemos nunca al pobre ser que está allí en el banquillo. No olvides, abogado, que puede ser tu hermano, tu padre, tu hijo. No olvides, juez, que ‘cuando *914al hombre condenes habrás de amar al hombre.’ ”(1)
Modificaría la pena impuesta en el caso por violación para reducirla a reclusión de 10 a 25 años, y dispondría que se cumplan todas las penas concurrentemente entre sí.

 “El caso Favre Bulle.” Véase Juan Bernardo Iturraspe, Función social de la abogacía, ed. Castelví (Argentina), 1967, pág. 74.